BranNON, Judge

(dissenting).

I agree, on second thought, contrary to first inclination, that Armstrong cannot subject the fee. He has not clearly established an express trust; that is, an agreement, at the time the two young Baileys and Shackelford purchased of Despard, that Thornsbury Bailey was to have the Shackel-ford interest, or any other interest. He is not shown to have any vested interest in the purchase. Any subsequent oral agreement would be invalid under the statute of frauds. And there can be no resulting trust: (1) Because it is not shown that Thornsbury Bailey paid any purchase money, except, fifty dollars, and that was not. his money, and there was no understanding that it was paid with intent to give him an interest; and (2) a resulting trust cannot arise ex post facto, but must arise at the time of the original transaction. If Thornsbury Bailey had an interest, Armstrong’s judgment being docketed before the deed to Harvey Bailey was recorded, that deed would be void as to Armstrong’s judgment; but a creditor is not entitled to more than his debtor had, and Thornsbury Bailey had no interest for the judgment, to attach to. As Thornsbury Bailey had no interest, the agreement to keep the deed from record to avoid letting his creditors know of the reservation of a life estate would not. make the deed void. They had a right to conceal the fact.
But I do not. see how we can belli subjecting the life estate of Thornsbury Bailey to the judgment. The deed warrants the land to Harvey Bailey and heirs forever, and *786adds: “But, to secure the laud, a dowry is hereby re-' tained for Thornsbury Bailey and Catherine Bailey, his wife, during their natural lives.” The grantors created a life estate for Thornsbury, and put in no words to protect it from Armstrong’s judgment, and it was a lien on it. The clause was meant to reserve, not a mere support to Bailey, but to give him and his wife use and control during life, the right to occupy and take rents and profits, just as a widow holds possession and takes the whole profits during life. Hence the word “dowry.” It meant nothing else. What else did it mean? The evidence of the parties shows they so understood the clause. This makes a life estate. One may be created by reservation as well as by grant. 1 Kerr, Real Prop. § 558.

Affirmed.